Case 18-13346-KHK                   Doc 51   Filed 04/25/19 Entered 04/25/19 19:30:17    Desc Main
                                             Document     Page 1 of 2


                                   UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF VIRGINIA
                                            Alexandria Division

IN RE:

CLINT ALLEN DRAPER                                         Case No. 18-13346-KHK
                                                           Chapter 7

                        Debtor.
____________________________________________________________________
CARRINGTON MORTGAGE SERVICES, LLC

                                         Movant,

v.

CLINT ALLEN DRAPER

and

H. JASON GOLD, Trustee

                                         Debtor

          RESPONSE TO MOTION FOR RELIEF FROM THE AUTOMATIC STAY

          COMES NOW the Debtor, Clint Allen Draper, and, by Counsel, for his answer to the

motion for relief from stay filed against him herein by Movant, ("the Motion") states as follows:

          1. The Debtor admits the allegations of Paragraphs 1, 2, 3, 4, 5, 6, and 7 of the Motion.

          2. The Debtor denies the allegations of Paragraph 8 of the Motion, and avers that he has

made each payment due from December 2018 through April 2019.

          3. The Debtor does not have sufficient knowledge or information to either admit or deny

the allegations of Paragraph 9 of the Motion, and therefore he denies the same and demands

strict proof thereof.


Robert B. Easterling, VSB#15552
2217 Princess Anne Street, Suite 100-2
Fredericksburg, VA 22401
(540) 373-5030
FAX (540) 373-5234
eastlaw@easterlinglaw.com
Counsel for Debtor
Case 18-13346-KHK        Doc 51    Filed 04/25/19 Entered 04/25/19 19:30:17            Desc Main
                                   Document     Page 2 of 2


       4. Upon information, the Debtor denies the allegations of Paragraphs 10 and 11 of the

Motion.

       5. The Debtor admits the allegations of Paragraph 12 of the Motion.

       WHEREFORE, having fully responded, Debtor prays that the Motion be denied and that

he may have his costs and fees expended herein.

                                     CLINT ALLEN DRAPER

                                     Debtor
                                     By Counsel

                                     /s/Robert B. Easterling_______
                                     Robert B. Easterling

Robert B. Easterling, VSB #15552
2217 Princess Anne Street, Suite 100-2
Fredericksburg, VA 22401
(540)373-5030
FAX (540)373-5234
eastlaw@easterlinglaw.com
Counsel for Debtor

                                  CERTIFICATE OF SERVICE

        I, Robert B. Easterling, do hereby certify that I have served a true copy of the enclosed
Response to Motion for Relief from the Automatic Stay by electronic service using the ECF
Filing System on this 25th day of April 2019 to Malcolm Brooks Savage III of Shapiro and
Brown, LLP and to H. Jason Gold, Trustee, at their internet addresses registered with the Court.

               .
                                             /s/Robert B. Easterling______
                                             Robert B. Easterling




                                                2
